       Case 2:19-cv-01584-AC Document 22 Filed 06/17/20 Page 1 of 1


1
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                         EASTERN DISTRICT OF CALIFORNIA
8
9    ERICKA L. KANE,                          )   Case No.: 2:19-cv-01584-AC
                                              )
10                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                  Defendant                   )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,150.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE: June 16, 2020
22
23
24
25
26

                                              -1-
